J-S89014-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JULIAN WILLIAMS,

                            Appellant                 No. 2625 EDA 2015


             Appeal from the Judgment of Sentence July 29, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0002117-2015


BEFORE: SHOGAN, MOULTON, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                           FILED January 13, 2017

       Appellant, Julian Williams, appeals from the judgment of sentence

entered following his conviction of unauthorized use of automobiles and

other vehicles. We affirm.

       The trial court set forth a detailed summary of the underlying facts of

this case as follows:

             The Complainant, Mr. Wayne White, testified that on
       January 15, 2015, in the area of [the] 6700 block of North 18 th
       Street in Philadelphia, PA, at approximately 9:30, 9:45 p.m., he
       was delivering a pizza to a customer’s home when someone got
       into his parked car and drove away.4 (N.T. 7/29/15 pp. 8-9).
       Mr. White stated that he ran after the car but could not catch up
       and therefore had to walk back to the pizza shop where he then
       called the police. (N.T. 7/29/15 p. 9). Mr. White described his
       vehicle as a red Dodge 1500 pick-up truck with license plate
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S89014-16


     number YTW-9042. Id. Mr. White stated that after dialing 911
     he waited for the police to arrive to the pizza shop where they
     took a report. (N.T. 7/29/15 p. 10). Mr. White further stated
     that he contacted the low jack system on his car and his
     insurance company at that time to inform them that his car had
     been stolen. Id. Mr. White explained that about twenty (20)
     minutes had passed between the time he saw his car pulling off
     and the time he activated the low jack. Id.
            4
              All references to the record refer to the transcript
            of the non-jury trial recorded on July 29, 2015.

            Mr. White testified that he did not give anyone permission
     to take his car on the evening in question. (N.T. 7/29/15 p. 10).
     When asked to describe the condition of his car at the time he
     last left it, Mr. White stated that there was nothing wrong with it
     and that, in fact, he had the car painted a couple days prior to
     the incident. Id. Mr. White also testified that he had left the
     vehicle unlocked and the keys in the car when he went up to the
     customer’s house to deliver the pizza. (N.T. 7/29/15 p. 10).

            Mr. White stated that after he reported that his car was
     stolen, the low jack was activated. (N.T. 7/29/15 p. 10). He
     testified that since there was nothing else for him to do at the
     pizza shop, the owner drove him home to South Philadelphia
     where within five (5) minutes police officers knocked on the door
     and notified Mr. White that he could pick up his car. (N.T.
     7/29/15 p. 11). He stated that thirty (30) to forty (40) minutes
     passed before he could get his car back. (N.T. 7/29/15 p. 12).

            Philadelphia Police Officer Renaldo Agront, assigned to the
       th
     39 District, testified that on January 15, 2015 at approximately
     10:15, 10:30 p.m. his tour of duty took him to the area of 5200
     Magnolia Street, Philadelphia, PA. (N.T. 7/29/15 p. 13). Officer
     Agront explained that he was on regular patrol in a marked
     vehicle and in full uniform in the area of Green and Logan
     Streets when he received a low jack activation on his vehicle.
     (N.T. 7/29/15 pp. 13-14). Officer Agront stated that he followed
     the signal to the 5200 block of Magnolia Street where he
     observed [Appellant]5 operating a red Dodge Ram 1500 with PA
     tag YTW-9042. (N.T. 7/29/15 p. 14). Officer Agront then
     verified that the vehicle with this description was in stolen status
     with police radio. Id. Officer Agront observed the vehicle
     coming off of Ashmead Street, just past a driveway on Magnolia

                                    -2-
J-S89014-16


     Street. Id. Officer Agront explained that the driveway is a city
     block long and behind houses each with its own little driveway.
     Id. Officer Agront stated that he observed [Appellant] pull the
     car up and back down the driveway. (N.T. 7/29/15 pp. 14-15).
     At this time, Officer Agront and his partner, Officer Collins,
     pulled in front of the vehicle. (N.T. 7/29/15 p. 15). Officer
     Agront stated that he noticed a ledge at that location and the
     way [Appellant] had the car angled, he could not back up any
     further. Id.
           5
               Officer Agront identified [Appellant] in court.

           Officer Agront testified that when he and his partner exited
     their vehicle, they observed [Appellant] in the stolen vehicle in
     motion. (N.T. 7/29/15 p. 15). Officer Agront stopped the
     vehicle, took [Appellant] out, and also removed a juvenile from
     the front seat of the vehicle. Id. Officer Agront stated that
     [Appellant] explained that he was moving the car for the
     juvenile. (N.T. 7/29/15 p. 16). Officer Agront stated that
     [Appellant] asked officers to close his front door to his home,
     located at the opposite end of the driveway where he was
     coming from, as he explained that he had left it open to move
     the vehicle for the juvenile. Id.

            Officer Agront testified that the juvenile appeared to be
     between thirteen (13) and fifteen (15) years old. (N.T. 7/29/15
     p. 17). Officer Agront stated that keys were in the vehicle and
     that he sent out a note to get in touch with the vehicle’s owner
     for it to be recovered. Id. Officer Agront testified that ten (10)
     to twelve (12) minutes had passed between the time he received
     the low jack hit and the time he found the vehicle. Id.

            On cross-examination, Officer Agront testified that he
     prepared paperwork in preparation of the case but did not review
     it prior to his testimony. (N.T. 7/29/15 pp. 18-19). After
     Defense counsel presented Officer Agront with the 48-A, Officer
     Agront stated that [Appellant] was wearing gray flip-flops on the
     day in question. (N.T. 7/29/15 p. 19). He confirmed that it was
     cold outside as it was the middle of January and that [Appellant]
     was also wearing a jacket. Id. Officer Agront testified that
     [Appellant] lived at 544 East Ashmead Street but that he
     stopped him on Magnolia Street. (N.T. 7/29/15 p. 20).




                                       -3-
J-S89014-16


           Officer Agront testified that when he first came in contact
     with [Appellant], [Appellant] was operating the car.        (N.T.
     7/29/15 p. 20). Officer Agront stated that there was a juvenile
     passenger in the car. Id. Officer Agront explained that he did
     the paperwork for [Appellant] but did not do the paperwork for
     the juvenile, as other officers stopped the juvenile. Id. He did
     not know if paperwork was completed for the juvenile. (N.T.
     7/29/15 p. 21). Officer Agront stated that he only spoke to the
     [juvenile] to ask him if he knew [Appellant]. Id. He further
     stated that [Appellant] was cooperative during the investigation
     and that [Appellant] stated that he was helping the juvenile
     passenger move the car. Id.

           On redirect examination, Officer Agront identified
     [Appellant] as the individual he saw driving the car on the date
     in question seated next to counsel. (N.T. 7/29/15 p. 22).

           [Appellant] testified that on January 15, 2015 at
     approximately 10:15 p.m. he was at home at 544 East Ashmead
     Street, Philadelphia, PA where he has lived for eleven (11) years.
     (N.T. 7/29/15 p. 24). [Appellant] stated that he was getting
     ready for bed as he had to work in New Jersey at 8:30 a.m. the
     next day. Id. He explained that his bedroom is in the basement
     on the ground floor in the back of the house. Id. At this time,
     he stated that he heard a loud bang and thought that someone
     had hit the house. Id. [Appellant] explained that he lives at the
     end of a dead end driveway with only one way to get in and out
     and with little traffic, almost none. (N.T. 7/29/15 p. 24).

            [Appellant] testified that he opened the door and saw
     headlights pointing towards his house, with the car trying to
     make a u-turn. (N.T. 7/29/15 p. 24). [Appellant] explained that
     it is too narrow to make a u-turn and that he was worried that
     his house would get hit again so he asked the driver if he needed
     assistance to back up. Id. The driver rolled [down the] window
     and agreed. Id. [Appellant] then backed the car down the
     driveway, which is about the length of a whole block, and when
     he got to the end police officers appeared and informed
     [Appellant] that the vehicle was stolen. Id.

           [Appellant] testified that the car was inches away from his
     home when he first encountered it. (N.T. 7/29/15 p. 25). He
     stated that he was able to move the car about one city block.
     Id. [Appellant] further stated that when officers arrived, they

                                   -4-
J-S89014-16


      informed him the car was stolen and asked him to put his hands
      up and turn off the ignition. Id. [Appellant] testified that when
      he was operating the vehicle it had a key and he did not notice
      any damage to it. Id. When asked why he helped this juvenile,
      [Appellant] stated that he was worried that his house would get
      hit again. Id. He explained that the kitchen sits on stilts and
      hangs off the side of the home.          (N.T. 7/29/15 p. 25).
      [Appellant] stated that the stilts keep the kitchen from sagging
      and the car was about to hit them. (N.T. 7/29/15 pp. 25-26).

Trial Court Opinion, 4/12/16, at 2-6.

      Appellant was arrested and charged with theft, receiving stolen

property, and unauthorized use of automobiles and other vehicles. On July

29, 2015, at the conclusion of a nonjury trial, Appellant was convicted of

unauthorized use of automobiles and other vehicles.      At the conclusion of

trial, the court immediately sentenced Appellant to serve a term of probation

of twelve months. Appellant filed timely post-sentence motions, which the

trial court denied on August 14, 2015. This timely appeal followed.        Both

Appellant and the trial court have complied with Pa.R.A.P. 1925.

      Appellant presents the following issues for our review:

      1. Was not the evidence insufficient as a matter of law to sustain
      a conviction for unauthorized use of an automobile where the
      Commonwealth failed to demonstrate that [A]ppellant knew, or
      should have known, that he did not have the owner’s permission
      to use the vehicle?

      2. Was not the verdict so contrary to the weight of the evidence
      as to shock one’s sense of justice and should not a new trial be
      awarded?




                                    -5-
J-S89014-16


Appellant’s Brief at 4.1

       Appellant first argues that the evidence was insufficient to support his

conviction. Appellant’s Brief at 13-24. In essence, Appellant claims that the

Commonwealth failed to prove that Appellant possessed the appropriate

mens rea that he recklessly operated the vehicle without the rightful owner’s

consent. Id. at 14-15.

       We analyze arguments challenging the sufficiency of the evidence

under the following parameters:

              Our standard when reviewing the sufficiency of the
       evidence is whether the evidence at trial, and all reasonable
       inferences derived therefrom, when viewed in the light most
       favorable to the Commonwealth as verdict-winner, are sufficient
       to establish all elements of the offense beyond a reasonable
       doubt.     We may not weigh the evidence or substitute our
       judgment for that of the fact-finder. Additionally, the evidence
       at trial need not preclude every possibility of innocence, and the
       fact-finder is free to resolve any doubts regarding a defendant’s
       guilt unless the evidence is so weak and inconclusive that as a
       matter of law no probability of fact may be drawn from the
       combined circumstances. When evaluating the credibility and
       weight of the evidence, the fact-finder is free to believe all, part
       or none of the evidence. For purposes of our review under these
       principles, we must review the entire record and consider all of
       the evidence introduced.


____________________________________________


1
  We note the Commonwealth alleges that Appellant waived these issues on
appeal due to an alleged failure to provide a complete record to this Court.
Commonwealth’s Brief at 6. Specifically, the Commonwealth asserts that
the certified record lacks a trial transcript. Id. However, we observe that a
transcript of Appellant’s combined trial and sentencing, which took place on
July 29, 2015, has been included in the certified record received from the
trial court.



                                           -6-
J-S89014-16


Commonwealth v. Trinidad, 96 A.3d 1031, 1038 (Pa. Super. 2014)

(quoting Commonwealth v. Emler, 903 A.2d 1273, 1276-1277 (Pa. Super.

2006)).

     The crime of unauthorized use of an automobile is codified as follows:

     § 3928. Unauthorized use of automobiles and other
     vehicles

     (a) Offense defined.-A person is guilty of a misdemeanor of
     the second degree if he operates the automobile, airplane,
     motorcycle, motorboat, or other motor-propelled vehicle of
     another without consent of the owner.

     (b) Defense.-It is a defense to prosecution under this section
     that the actor reasonably believed that the owner would have
     consented to the operation had he known it.

18 Pa.C.S. § 3928. “A conviction for unauthorized use of a vehicle must be

predicated on proof that the defendant operated the vehicle without the

owner’s consent and that the defendant knew or had reason to know that he

lacked the owner’s permission to operate the vehicle.” Commonwealth v.

Carson, 592 A.2d 1318, 1321 (Pa. Super. 1991).

     Our courts have held that whether a person is in actual physical

control of a motor vehicle is determined based on the totality of the

circumstances, including the location of the vehicle, whether the engine was

running and whether there was other evidence indicating that the defendant

had driven the vehicle at some point prior to the arrival of police on the

scene. Commonwealth v. Wolen, 685 A.2d 1384, 1385 (Pa. 1996). With

respect to the crime of unauthorized use of an automobile, the intent


                                   -7-
J-S89014-16


element is more relaxed because the Commonwealth must only establish the

defendant was reckless “with respect to the owner’s lack of consent to the

[defendant’s] operation of the vehicle.”        Commonwealth v. Dunlap, 505
A.2d 255, 257 (Pa. Super. 1985).           See Commonwealth v. Hogan, 468
A.2d 493, 495-96 (Pa. Super. 1983) (finding recklessness as minimum

standard for mens rea for crime of unauthorized use of automobiles and

other vehicles).

      Further, it is well-settled that:

      a permissible inference of guilty knowledge may be drawn from
      the unexplained possession of recently stolen goods ….
      However, the mere possession of stolen property is insufficient
      to permit an inference of guilty knowledge; there must be
      additional evidence, circumstantial or direct, which would
      indicate that the defendant knew or had reason to know that the
      property was stolen.

Commonwealth v. Matthews, 632 A.2d 570, 572 (Pa. Super. 1993).

      In addressing Appellant’s claim that the Commonwealth failed to

present sufficient evidence to support his conviction, the trial court offered

the following thorough analysis, which we adopt as our own:

            In the instant matter, Officer Agront testified credibly that
      he observed [Appellant] driving a vehicle matching the license
      plate number of the reported stolen vehicle on 5200 Magnolia
      Street fifteen (15) to thirty (30) minutes after the reported theft.
      (N.T. 7/29/15 p. 13). [Appellant] testified that he operated the
      Dodge Ram pickup on Magnolia Street and the driveway behind
      his home. (N.T. 7/29/15 pp. 24-25, 27). The owner of the
      vehicle, Wayne White, testified that he last left his vehicle in the
      area of the 6700 block of North 18th Street during his pizza
      delivery. (N.T. 7/29/15 p. 9). Mr. White also testified that he
      saw someone drive off in his truck on North 18th Street. (N.T.
      7/29/15 p. 9). Mr. White stated that he left the keys to the

                                          -8-
J-S89014-16


      truck inside the vehicle without locking the doors. (N.T. 7/29/15
      p. 10).     Mr. White testified that he did not give anyone
      permission to drive or operate his motor vehicle on the day and
      time in question. (N.T. 7/29/15 p. 10).

            [Appellant] admits to operating this stolen vehicle
      approximately thirty (30) minutes after it was initially stolen.
      (N.T. 7/29/15 p. 24). However, [Appellant] contends that he
      reasonably believed he had permission to operate the vehicle
      and that the Commonwealth failed to demonstrate that he
      should have known that he did not have the owner’s permission
      to use the vehicle. (Statement of Errors Complained of on
      Appeal 11/12/15 para. 1).

             This [c]ourt found that the Commonwealth provided ample
      circumstantial evidence to show that [Appellant] had reason to
      know that he lacked permission by the owner to operate the
      vehicle. Police Officer Agront testified that a thirteen (13) to
      fifteen (15) year-old juvenile was in the passenger seat of the
      stolen vehicle when stopped at approximately 10:30 p.m. (N.T.
      7/29/15 p. 17). The vehicle was described as a red Dodge Ram
      1500 with PA tag YTW-9042. (N.T. 7/29/15 p. 14). [Appellant]
      testified that a juvenile driving the stolen vehicle gave him
      permission to operate the Dodge Ram 1500 pickup truck. (N.T.
      7/29/15 p. 24). [Appellant’s] account of the incident and how
      he interfaced with the juvenile lacked credibility. (N.T. 7/29/15
      p. 30). [Appellant] described the juvenile as sixteen (16) or
      eighteen (18) years old. (N.T. 7/29/15 p. 27). [Appellant] did
      not include in his testimony that he believed the juvenile to be
      the owner of the vehicle but described the juvenile driver’s
      inability to turn the vehicle around and difficulty in maneuvering
      a Dodge Ram pickup in great detail. (N.T. 7/29/15 p. 24).

            Under the totality of the circumstances, this [c]ourt found
      that evidence of the juvenile’s age and his inability to maneuver
      the large, freshly painted vehicle at 10:30 p.m. at night made it
      unlikely that [Appellant] could have reasonably believed that the
      juvenile was the owner. Accordingly, the evidence supports
      [Appellant’s] conviction for unauthorized use of automobiles and
      other vehicles and this [c]ourt finds his claim to be meritless.

Trial Court Opinion, 4/12/16, at 8-9.




                                    -9-
J-S89014-16


      Indeed,   our   review   of   the     certified   record    reflects    that    the

Commonwealth      presented    sufficient    evidence     to     support     Appellant’s

conviction of unauthorized use of an automobile or motor vehicle.                    N.T.,

7/29/15, at 8-23. Viewed in the light most favorable to the Commonwealth,

and drawing all reasonable inferences therefrom, the evidence presented by

the owner of the vehicle and the arresting police officer was sufficient to

prove that Appellant recklessly operated the vehicle in question without the

consent of the owner. The evidence, while circumstantial, was also sufficient

to prove that Appellant knew or had reason to know that his use of the

vehicle was not authorized. Accordingly, Appellant’s claim lacks merit.

      To the extent that Appellant presents an additional argument that the

trial court erred in convicting Appellant because he was allegedly justified in

operating the vehicle, Appellant’s Brief at 20-24, we agree with the

Commonwealth that such claim is waived. Commonwealth’s Brief at 12-13.

Pursuant to Pennsylvania Rule of Appellate Procedure 302, issues that are

not raised in the lower court are waived and cannot be raised for the first

time on appeal. Pa.R.A.P. 302(a). Moreover, we have long held that “[a]

claim which has not been raised before the trial court cannot be raised for

the first time on appeal.” Commonwealth v. Lopata, 754 A.2d 685, 689

(Pa. Super. 2000). Even issues of constitutional dimension cannot be raised

for the first time on appeal. Commonwealth v. Strunk, 953 A.2d 577, 579

(Pa. Super. 2008). See Commonwealth v. Ryan, 909 A.2d 839, 845 (Pa.


                                     - 10 -
J-S89014-16


Super. 2006) (noting that “[a] theory of error different from that presented

to the trial jurist is waived on appeal, even if both theories support the same

basic allegation of error which gives rise to the claim for relief.”). Thus, only

claims properly presented in the trial court are preserved for appeal.           In

addition, it is an appellant’s obligation to demonstrate which appellate issues

were preserved for review. Pa.R.A.P. 2117(c), 2119(e).

       Furthermore, as the Commonwealth has observed in its appellate

brief, Appellant failed to include in his Pa.R.A.P. 1925(b) statement a claim

that   the   trial   court   erred   in   ignoring   his   justification   defense.

Commonwealth’s Brief at 12. In Commonwealth v. Lord, 719 A.2d 306,

309 (Pa. 1998), our Supreme Court held that if an appellant is directed to

file a concise statement of matters to be raised on appeal pursuant to

Pa.R.A.P. 1925(b), any issues not raised in that statement are waived. In

Commonwealth v. Butler, 812 A.2d 631 (Pa. 2002), the Court further

expanded the Lord holding, stating that waiver automatically applies when a

Pa.R.A.P. 1925(b) statement is not filed or if an issue is not included in the

Pa.R.A.P. 1925(b) statement, even when the question of waiver has not

been raised by the other party, and even when the trial court has chosen to

overlook the failure by addressing the issues it assumed would be raised.

We have thoroughly reviewed Appellant’s Pa.R.A.P. 1925(b) statement and

agree with the Commonwealth’s position that Appellant has failed to include

the issue pertaining to his justification defense in his Pa.R.A.P. 1925(b)


                                      - 11 -
J-S89014-16


statement. Hence, for this reason too, the issue is waived. Moreover, even

if Appellant had included the issue in his Pa.R.A.P. 1925(b) statement, we

have stated that “[a] party cannot rectify the failure to preserve an issue by

proffering it in response to a [Pa.R.A.P.] 1925(b) order.” Commonwealth

v. Kohan, 825 A.2d 702, 706 (Pa. Super. 2003) (citations omitted).

      Appellant next argues that the jury’s verdict was against the weight of

the evidence.   Appellant’s Brief at 25-27.   Appellant asserts that the trial

court abused its discretion in not granting his motion for a new trial on this

basis because the conviction was based upon mere suspicion and conjecture.

Id. at 26-27.

      In Commonwealth v. Clay, 64 A.3d 1049 (Pa. 2013), our Supreme

Court set forth the following standards to be employed in addressing

challenges to the weight of the evidence:

             A motion for a new trial based on a claim that the verdict
      is against the weight of the evidence is addressed to the
      discretion of the trial court. Commonwealth v. Widmer, 560
Pa. 308,    319,    744 A.2d 745,   751-[7]52     (2000);
      Commonwealth v. Brown, 538 Pa. 410, 435, 648 A.2d 1177,
      1189 (1994). A new trial should not be granted because of a
      mere conflict in the testimony or because the judge on the same
      facts would have arrived at a different conclusion. Widmer, 560
      A.2d at 319-[3]20, 744 A.2d at 752. Rather, “the role of the
      trial judge is to determine that ‘notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny
      justice.’” Id. at 320, 744 A.2d at 752 (citation omitted). It has
      often been stated that “a new trial should be awarded when the
      jury’s verdict is so contrary to the evidence as to shock one’s
      sense of justice and the award of a new trial is imperative so
      that right may be given another opportunity to prevail.” Brown,
538 Pa. at 435, 648 A.2d at 1189.

                                    - 12 -
J-S89014-16


           An appellate court’s standard of review when presented
     with a weight of the evidence claim is distinct from the standard
     of review applied by the trial court:

          Appellate review of a weight claim is a review of the
          exercise of discretion, not of the underlying question
          of whether the verdict is against the weight of the
          evidence. Brown, 648 A.2d at 1189. Because the
          trial judge has had the opportunity to hear and see
          the evidence presented, an appellate court will give
          the gravest consideration to the findings and reasons
          advanced by the trial judge when reviewing a trial
          court’s determination that the verdict is against the
          weight of the evidence.          Commonwealth v.
          Farquharson, 467 Pa. 50, 354 A.2d 545 (Pa. 1976).
          One of the least assailable reasons for granting or
          denying a new trial is the lower court’s conviction
          that the verdict was or was not against the weight of
          the evidence and that a new trial should be granted
          in the interest of justice.

     Widmer, 560 Pa. at 321-[3]22, 744 A.2d at 753 (emphasis
     added).

            This does not mean that the exercise of discretion by the
     trial court in granting or denying a motion for a new trial based
     on a challenge to the weight of the evidence is unfettered. In
     describing the limits of a trial court’s discretion, we have
     explained:

          The term “discretion” imports the exercise of
          judgment, wisdom and skill so as to reach a
          dispassionate conclusion within the framework of the
          law, and is not exercised for the purpose of giving
          effect to the will of the judge. Discretion must be
          exercised on the foundation of reason, as opposed to
          prejudice, personal motivations, caprice or arbitrary
          actions.   Discretion is abused where the course
          pursued represents not merely an error of judgment,
          but where the judgment is manifestly unreasonable
          or where the law is not applied or where the record
          shows that the action is a result of partiality,
          prejudice, bias or ill-will.



                                  - 13 -
J-S89014-16


      Widmer, 560 A.2d at 322, 744 A.2d at 753 (quoting Coker v.
      S.M. Flickinger Co., 533 Pa. 441, 447, 625 A.2d 1181, 1184-
      [11]85 (1993)).

Clay, 64 A.3d at 1054-1055. “Thus, the trial court’s denial of a motion for a

new trial based on a weight of the evidence claim is the least assailable of its

rulings.” Commonwealth v. Diggs, 949 A.2d 873, 879-880 (Pa. 2008).

      The trial court aptly addressed this issue as follows:

             In the present case, the evidence that [Appellant]
      operated the motor vehicle without permission from the vehicle’s
      legitimate owner is uncontested.        Both Officer Agront and
      [Appellant] testified that [Appellant] operated the vehicle. (N.T.
      7/29/15 pp. 15, 24-25). The vehicle owner, Wayne White,
      testified that he witnessed his car being stolen on North 18 th
      Street at approximately 9:30, 9:45 p.m. on January 15, 2015
      and did not give permission to [Appellant] nor anyone else to
      operate it. (N.T. 7/29/15 pp. 9-10).

            [Appellant] concedes to operating the vehicle at
      approximately 10:15 p.m. or 10:30 p.m. in the area of the 5200
      block of Magnolia Street. (N.T. 7/29/15 p. 27). The rest of his
      claims were questionable, unproven, and uncorroborated.
      [Appellant] stated he heard a loud bang outside of his house
      before exiting his home and witnessing the juvenile struggling to
      operate the Dodge Ram pickup.              (N.T. 7/29/15 p. 24).
      [Appellant] also testified that a juvenile driving the stolen vehicle
      gave him permission to operate the Dodge Ram 1500 pickup
      truck. (N.T. 7/29/15 p. 24). [Appellant] stated that the juvenile
      could have been sixteen (16) or eighteen (18) years old. (N.T.
      7/29/15 p. 27). [Appellant] further stated that he did not know
      the individual but chose to help him back out of the street
      behind his home to avoid the truck hitting his house again.
      (N.T. 7/29/15 pp. 24 -26). [Appellant] further stated that the
      truck was inches from his house in the area that had
      construction stilts propping up a sagging wall. (N.T. 7/29/15 p.
      25).

             This [c]ourt, sitting as fact-finder, found Officer Agront’s
      testimony that the juvenile passenger was thirteen (13) to
      fifteen (15) years old to be credible. The evidence presented

                                     - 14 -
J-S89014-16


      lends itself to the conclusion that a juvenile of the reported age
      by Officer Agront could in no way legally be the legitimate owner
      of the pickup truck. This incident occurred at roughly 10:30
      p.m. at night, a late hour.         Moreover, [Appellant’s] own
      testimony that the juvenile was incapable of backing up or
      turning the motor vehicle around in the driveway, further
      supports that it was not reasonable to believe the juvenile was
      the legitimate owner of the truck.

            The circumstantial evidence provided this [c]ourt with no
      evidentiary basis to find that [Appellant] could have reasonably
      believed that a juvenile struggling to operate a motor vehicle, at
      night, was the legitimate owner. Accordingly, this [c]ourt was
      unconvinced with [Appellant’s] argument that he reasonably
      believed the juvenile to be the owner of the vehicle–a result
      which does not at all shock one’s sense of justice.

Trial Court Opinion, 4/12/16, at 9-10.

      Based upon our complete review of the record, we are compelled to

agree with the trial court. Here, the trial court, sitting as the finder of fact,

was free to believe all, part, or none of the evidence against Appellant. The

trial judge weighed the evidence and concluded Appellant perpetrated the

crime of unauthorized use of automobiles and other vehicles. We agree that

this determination is not so contrary to the evidence as to shock one’s sense

of justice. We decline Appellant’s invitation to assume the role of fact-finder

and to reweigh the evidence. Accordingly, we conclude that the trial court

did not abuse its discretion in refusing to grant relief on Appellant’s

challenge to the weight of the evidence.

      Judgment of sentence affirmed.

      Judge Moulton joins the Memorandum.

      Justice Fitzgerald concurs in the result.

                                     - 15 -
J-S89014-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/13/2017




                          - 16 -